Citation Nr: 1301253	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits, to include transportation benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956.  He additionally served with the Army National Guard of New York from October 1948 to February 1950, with the United States Air Force Reserves from March 1951 to February 1952, and with the New York Air National Guard from December 1961 to December 1964.  The Veteran died in May 2007, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 administrative decision and a March 2008 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the October 2007 administrative decision, the RO granted entitlement to burial expenses in the amounts of $300 for funeral costs and $300 for cemetery/plot costs.  The appellant was notified that these amounts were payable for veterans whose deaths were not related to military service.  The appellant filed a notice of disagreement with the approved sum of these benefits in October 2007.  

The March 2008 rating decision denied entitlement to service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement with this decision in November 2008.

A February 2009 statement of the case lists both of the issues that are on appeal, and the appellant perfected appeals of both of these claims in April 2009.  The appellant was issued an additional statement of the case that expressly discusses the burial benefits claim, and an additional supplemental statement of the case that discusses the cause of death claim, in March 2010.  

In January 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In his April 2009 substantive appeal, the appellant requested a hearing at a local VA office before a Member of the Board.  While there was subsequent confusion over whether the appellant preferred to have a hearing before a Decision Review Officer (DRO) at his local RO or before the Board, the appellant was given opportunities to testify at both DRO and Board hearings.  He was scheduled for a DRO hearing for October 2009, and he was sent a notice letter in August 2009.  He was scheduled for a Board hearing for March 2010, and he was sent a notice letter in February 2010.  He was again scheduled for a Board hearing for August 2010, and he was sent a notice letter in July 2010.  The appellant did not report for any of these hearings.  Following the most recently scheduled hearing, he has neither requested a new hearing nor shown good cause for his failure to report to the prior hearings.  Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  He essentially contends that the Veteran suffered from posttraumatic stress disorder (PTSD) with secondary alcohol abuse during his lifetime, and that these disabilities contributed to his death.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder must conform to the criteria of the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- IV).
 
No compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a veteran is not precluded from receiving compensation for alcohol or drug- related disabilities arising secondarily from a service-connected disability.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).

The Board remanded this claim in January 2011 in order to obtain a medical opinion with respect to (1) whether the Veteran could have been diagnosed during his lifetime with an acquired psychiatric disability that manifested in service; (2) whether there was a relationship between any such disability and the Veteran's alcoholism; and (3) whether the acquired psychiatric disability, to include any alcoholism if appropriate, at least as likely as not contributed to or caused the Veteran's death.

The physician who authored the January 2011 VA medical opinion found that it was not possible to offer such an opinion without resorting to speculation.  The VA physician stated that, "in most situations it is not appropriate to render diagnoses without seeing a patient, but even relying upon the records available, there appears to be both ambiguity and inaccuracies in the information provided."  The VA medical opinion does not clearly explain why the VA physician would not be able to make a diagnosis based on the medical evidence without resort to speculation.  Nor does the record demonstrate that the physician evaluated the evidence of record in the context of determining whether the symptoms that were of record demonstrate PTSD as defined in the DSM-IV, rather than just looking for an actual PTSD diagnosis in these records.  Given these inadequacies, the Board finds that a remand for a new medical opinion is necessary in order to decide this claim.

As noted above, the second element for establishing entitlement to service connection for PTSD is that there must be credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2012); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
	
75 Fed. Reg. 39845 (July 13, 2010).  

In the case at hand, the Veteran's service personnel records reflect that he served in the Republic of Korea during the Korean War, from October 1952 to June 1953 and from July 1953 to September 1953.  While in service, he worked in Intelligence.  He was in possession of a Secret clearance while serving in Korea, and the process for the assignment of a Top Secret clearance appears to have been initiated in January 1953.  The record contains statements from the Veteran himself, written in September 1970 and January 1972, in which he described in detail some of the missions in which he was involved and the traumas that he witnessed during these missions.  

The Board finds the Veteran's described stressors are related to a "fear of hostile military or terrorist activity," as he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties in Korea.  The Board also finds that these stressors are "consistent with the places, types, and circumstances of the veteran's service" during wartime in Korea.  

Therefore, the September 1970 and January 1972 statements, and any additional evidence of record in which the Veteran has described in-service traumatic experiences, will be accepted as verified and accurate in-service stressor statements for purposes of determining whether the Veteran suffered from PTSD during his lifetime.  

In order to obtain as much evidence of the Veteran's in-service stressors as possible, the Board finds that further development of the evidence is required before a medical opinion may be requested.  Specifically, the Board observes that the appellant has notified VA of additional evidence that may be extremely helpful in determining whether a diagnosis of an acquired psychiatric disability, to include PTSD, may be made, and whether any such diagnosis is related to the Veteran's military service.  In an August 2011 personal statement, the appellant notified VA that "I do know a little about one mission that our father described in a 'to whom it may concern' letter given to me by his long-time companion."  Because this statement from the Veteran may be vital to establishing a PTSD diagnosis, the RO must request that the appellant submit a copy of this letter.

The Board notes, however, that a PTSD diagnosis by itself is not sufficient to establish entitlement to service connection for the cause of the Veteran's death.  Thus, in addition to a medical opinion concerning a diagnosis of PTSD and a link, if any between PTSD and the Veteran's alcoholism, an opinion is required with respect to whether any service-connected disability served as a principal or contributory cause of his death.  To this end, the Board notes that the Veteran's certificate of death lists hypertensive atherosclerotic cardiovascular disease as the immediate cause of his death.  It lists severe chronic obstructive pulmonary disease (COPD), acute renal failure, and sepsis as contributory causes of death.  While there is no mention of dementia on the Veteran's death certificate, the record reflects that the Veteran had been diagnosed with dementia for many years prior to his death.  Of relevance to this remand, a December 1998 VA medical record contains a diagnosis of dementia secondary to alcohol abuse.  On remand, an opinion should be obtained with respect to whether there is a link between any service-connected psychiatric disability and a primary or contributory cause of death.

With respect to the issue of entitlement to service-connected burial benefits, to include transportation costs, the appellant contends that VA should contribute a $2,000 burial allowance based on the theory that the Veteran had a mental disability that was related to his service and that contributed to his death, and a $520 funeral transportation expenses reimbursement because the Veteran died in a hospital under VA contract.  

To the extent that entitlement to additional burial benefits and transportation expenses is predicated, in part, on establishing entitlement to service connection for the cause of the Veteran's death, the Board finds the claim of entitlement to service-connected burial benefits, to include transportation expenses, to be inextricably intertwined with the service connection for cause of death claim being remanded herein; adjudication of the service connection claim may affect the merits and outcome of the burial benefits claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claim of entitlement to service connection for the cause of the Veteran's death must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding the burial benefits claim.  

If service connection for the cause of the Veteran's death is denied, the appellant may still receive a funeral transportation expenses reimbursement if it is determined that he died while in a hospital under VA contract.  According to an October 2009 report of contact with the VA Medical Center in Batavia, New York, the Veteran was last under VA contract care at The Waters of Houghton (at which he passed away) on November 15, 1997.  If service connection for the cause of the Veteran's death is denied, the appellant should be notified that he may establish entitlement to the funeral transportation expenses reimbursement benefit if he establishes that the Veteran was under VA contract care at The Waters of Houghton when he passed away.  The appellant should be notified that, according to the Batavia VA Medical Center, the Veteran was last under VA contract care on November 15, 1997, and he should be asked to submit any evidence he has to the contrary.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter notifying him that the Veteran's service personnel records corroborate the nature of his service in Korea, and that the Veteran's reported stressors (as described in his own words through written statements and medical records) are presumed to have occurred.  Thus, additional verification of the details of the Veteran's missions during the Korean War is not necessary for purposes of establishing a valid stressor.  The issue has thus become whether the Veteran may be determined to have had PTSD (or another acquired psychiatric disability) that is linked to these verified stressors.  

Request that the appellant submit a copy of the "To Whom It May Concern" letter that he described in his August 2011 personal statement.  The appellant should be notified that this letter may contain information that is vital to establishing a post-service diagnosis of PTSD.  Once received, this letter should be associated with the claims file.

2.  Following completion of the above, the claims file should be sent to an appropriate VA examiner (or examiners, if necessary) for thorough review for the purpose of obtaining an opinion with respect to the following questions:

a.)  It is at least as likely as not (a 50 percent probability or more) that the Veteran suffered from PTSD, or any other acquired psychiatric disability, during his lifetime?  In answering this question, the examiner should analyze the evidence of record under the relevant DSM-IV criteria.  The examiner should specifically diagnose or rule out PTSD on an "at least as likely as not" basis. 

For any acquired psychiatric disability that is diagnosed, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that this disability was incurred or aggravated as a result of a verified stressor.  For purposes of this remand, stressors that are consistent with the places, types, and circumstances of an Intelligence Specialist with a Secret security clearance who served in Korea during the Korean War are considered to be verified.  

In answering these questions, please pay particular attention to any statements of record that are from the Veteran himself, including (1) the Veteran's September 1970 written statement, (2) his January 1972 written statement, and (3) a "To Whom It May Concern" letter that was written by the Veteran to his long-time companion, if any such letter is associated with the claims file. 

Any opinion expressed must be accompanied by a complete rationale.

b.)  If the Veteran is found to have suffered from an acquired psychiatric disability that is related to an in-service stressor, is it at least as likely as not (50 percent probability or more) that he also suffered from alcohol dependence that was a manifestation of, or secondary to, any such disability?  

c.)  The following question only applies if it is found that the Veteran had an acquired psychiatric disability that is related to an in-service stressor:

The appropriate examiner or examiners should identify all principal and contributory causes of the Veteran's death.  Is it at least as likely as not (50 percent probability or greater) that any such disability was either caused or aggravated by any service-connected acquired psychiatric disability and associated alcohol dependence?

Please provide a complete rationale for all responses.

3.  If service connection for the cause of the Veteran's death is not established, notify the appellant that he may establish entitlement to the funeral transportation expenses reimbursement benefit if he establishes that the Veteran was under VA contract care at The Waters of Houghton when he passed away.  The appellant should be notified that, according to the Batavia VA Medical Center, the Veteran was last under VA contract care on November 15, 1997, and should be asked to submit any evidence he has to the contrary.

4.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


